                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

MICHAEL ANDERSON                                  §
                                                  §
V.                                                §           A-19-CV-255-LY
                                                  §
LORIE DAVIS                                       §

                           REPORT AND RECOMMENDATION
                        OF UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

       The Magistrate Judge submits this Report and Recommendation to the District Court

pursuant to 28 U.S.C. §636(b) and Rule 1(e) of Appendix C of the Local Court Rules of the United

States District Court for the Western District of Texas, Local Rules for the Assignment of Duties to

United States Magistrate Judges.

       Before the Court are Petitioner’s Application for Habeas Corpus Relief under 28 U.S.C.

§ 2254 (Document 1); Respondent’s Answer (Document 5); and Petitioner’s supplement

(Document 8). Petitioner, proceeding pro se, has paid the filing fee for his application. For the

reasons set forth below, the undersigned finds that Petitioner’s application for writ of habeas corpus

should be denied.

                                I. STATEMENT OF THE CASE

A.     Petitioner’s Criminal History

       According to Respondent, the Director has custody of Petitioner pursuant to a judgment and

sentence of the 147th Judicial District Court of Travis County, Texas in cause number 925617.

Petitioner pleaded guilty to the offense of robbery and true to the enhancement based on his prior

burglary. On March 22, 1993, the court sentenced Petitioner to 26 years in prison.
        On November 24, 2003, Petitioner was released on parole. While on parole, Petitioner was

convicted of evading arrest using a vehicle and was sentenced to two years. On April 13, 2018,

Petitioner’s parole was revoked. He was found ineligible for street time because of his robbery

conviction. Petitioner does not challenge his holding conviction. Rather, he challenges the denial

of his street time while he was out on parole.

        Petitioner challenged the calculation of his sentence in two state applications for habeas

corpus relief. The Texas Court of Criminal Appeals denied both applications.

B.      Petitioner’s Grounds for Relief

        Petitioner raises the following grounds for relief:

        1.      House Bill 1649 and the loss of his street-time credit violate the Double Jeopardy
                Clause;

        2.      TDCJ has no jurisdiction to apply section 508.149 of the Texas Government Code;
                and

        3.      The loss of his street-time credit violates his due process rights.

                               II. DISCUSSION AND ANALYSIS

        Petitioner appears to have exhausted his state court remedies with respect to his claims for

street-time credit.   Therefore, the scope of this Court’s review is determining whether the

adjudication of Petitioner’s claim by the state court either (1) resulted in a decision that was contrary

to, or involved an unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States or (2) resulted in a decision that was based on an unreasonable

determination of the facts in light of the evidence presented in the state court proceeding. See 28

U.S.C. § 2254(d).




                                                   2
        Petitioner is not entitled to street-time credit after his 2018 revocation. The law in this circuit

firmly establishes that time spent on parole or mandatory supervision does not operate to reduce the

sentence of a parole or mandatory supervision violator returned to prison. The courts have

consistently held that by violating parole or mandatory supervision a prisoner forfeits all credit of

good conduct time accumulated prior to release and all credit for time on parole or mandatory

supervision before the violation. See Cortinas v. United States Parole Comm’n, 938 F.2d 43 (5th

Cir. 1991); Munguia v. United States Parole Comm’n, 871 F.2d 517, 521 (5th Cir.), cert. denied, 493

U.S. 856 (1989); United States v. Newton, 698 F.2d 770, 772 (5th Cir. 1983); Starnes v. Cornett, 464

F.2d 524 (5th Cir.), cert. denied, 409 U.S. 987 (1972); Betts v. Beto, 424 F.2d 1299 (1970). Thus,

Petitioner has no federal constitutional right to reduction of his sentence for time spent on parole.

Additionally, the Court notes parole and mandatory supervision conditions are not additional to, but

rather part of, the original sentence. See Coronado v. United States Board of Parole, 540 F.2d 216,

218 (5th Cir. 1976); Sturgis v. United States, 419 F.2d 390 (5th Cir. 1969). Petitioner is not being

forced to serve more than his 26-year sentence. Petitioner violated the terms of his parole, and as

a result, lost any credit for the time he spent on parole.

        Petitioner is also not entitled to his street-time credit under Texas law. The Texas parole

statute in effect at the time the controlling offense was committed (August 28, 1992) provides in

relevant part:

        When a person’s parole, mandatory supervision, or conditional pardon is revoked,
        that person may be required to serve the portion remaining of the sentence on which
        he was released, such portion remaining to be calculated without credit for the time
        from the date of his release to the date of revocation.




                                                    3
TEX. CODE CRIM. PROC. art. 42.18 § 14(a) (Vernon 1992) (currently TEX. GOV’T CODE ANN.

§ 508.283(b) (West 2018). Accordingly, Petitioner was never entitled to receive a reduction of his

sentence for the time he spent on parole.

        Finally, even under the Texas statute addressing street-time credit in effect at the time of

Petitioner’s revocation in 2018, Petitioner is not entitled to credit. That statute reads in pertinent

part:

        (c)    If the parole, mandatory supervision, or conditional pardon of a person other
               than a person described by Section 508.149(a) is revoked, the person may be
               required to serve the remaining portion of the sentence on which the person
               was released. For a person who on the date of issuance of a warrant or
               summons initiating the revocation process is subject to a sentence the
               remaining portion of which is greater than the amount of time from the date
               of the person’s release to the date of issuance of the warrant or summons, the
               remaining portion is to be served without credit for the time from the date of
               the person’s release to the date of revocation. For a person who on the date
               of issuance of the warrant or summons is subject to a sentence the remaining
               portion of which is less than the amount of time from the date of the person’s
               release to the date of issuance of the warrant or summons, the remaining
               portion is to be served without credit for an amount to time equal to the
               remaining portion of the sentence on the date of issuance of the warrant or
               citation.

TEX. GOV’T CODE ANN. § 508.283(c) (West 2018).

        The Texas Court of Criminal Appeals has held that “[e]ligibility under § 508.283(c) for credit

against sentence for time spent on early release is determined by the law in effect on the date the

releasee’s parole or mandatory supervision was revoked, including the version of § 508.149(a) in

effect on the date of revocation,” rather than on the date of the releasee’s original offense. Ex parte

Hernandez, 275 S.W.3d 895, 897 (Tex. Crim. App. 2009); see also Ex parte Johnson, 273 S.W.3d

340, 342-43 (Tex. Crim. App. 2008) (whether a person, whose mandatory supervision is revoked,

is entitled by statute to time credit, against the prison sentence upon revocation of mandatory


                                                  4
supervision, for time spent on release pursuant to mandatory supervision, depends, in part, on his

status on the date of revocation, i.e., whether at such time he is serving a sentence for or has been

previously convicted of an offense which makes him ineligible for mandatory supervision).

       Petitioner was serving a sentence for robbery, one of the offenses listed in section 508.149(a)

of the Texas Government Code. See TEX. GOV’T CODE § 508.149(a)(11). Because at the time of

his parole revocation, Petitioner was a person described in § 508.149(a), he is not entitled to street-

time credit on his sentence for time spent on parole prior to revocation.

       Having independently reviewed the entire state court record, this Court finds nothing

unreasonable in the state court’s application of clearly established federal law or in the state court’s

determination of facts in light of the evidence. Accordingly, Petitioner is not entitled to federal

habeas corpus relief.

                                   III. RECOMMENDATION

       It is recommended that Petitioner’s application for writ of habeas corpus be denied.

                          IV. CERTIFICATE OF APPEALABILITY

       An appeal may not be taken to the court of appeals from a final order in a habeas corpus

proceeding “unless a circuit justice or judge issues a certificate of appealability.” 28 U.S.C.

§ 2253(c) (1)(A). Pursuant to Rule 11 of the Federal Rules Governing Section 2254 Cases, effective

December 1, 2009, the district court must issue or deny a certificate of appealability when it enters

a final order adverse to the applicant.

       A certificate of appealability may issue only if a petitioner has made a substantial showing

of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). The Supreme Court fully explained

the requirement associated with a “substantial showing of the denial of a constitutional right” in


                                                   5
Slack v. McDaniel, 529 U.S. 473, 484 (2000). In cases where a district court rejected a petitioner’s

constitutional claims on the merits, “the petitioner must demonstrate that reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or wrong.” Id. “When a

district court denies a habeas petition on procedural grounds without reaching the petitioner’s

underlying constitutional claim, a COA should issue when the petitioner shows, at least, that jurists

of reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district court was

correct in its procedural ruling.” Id.

        In this case, reasonable jurists could not debate the dismissal or denial of the Petitioner’s

section 2254 petition on substantive or procedural grounds, nor find that the issues presented are

adequate to deserve encouragement to proceed. Miller-El v. Cockrell, 537 U.S. 322, 327 (2003)

(citing Slack, 529 U.S. at 484). Accordingly, it is respectfully recommended that the Court shall not

issue a certificate of appealability.

                                         V. OBJECTIONS

        The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections.

Battles v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987).

        A party’s failure to file written objections to the proposed findings and recommendations

contained in this Report within fourteen (14) days after the party is served with a copy of the Report

shall bar that party from de novo review by the district court of the proposed findings and

recommendations in the Report and, except upon grounds of plain error, shall bar the party from


                                                  6
appellate review of unobjected-to proposed factual findings and legal conclusions accepted by the

district court. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 150-153 (1985);

Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415 (5th Cir. 1996)(en banc).

       SIGNED on June 17, 2019.




                                           _____________________________________
                                           MARK LANE
                                           UNITED STATES MAGISTRATE JUDGE




                                               7
